UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-58431 Name of Registrant: Vanguard Valley Forge Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2015 – June 30, 2015 Item 1: Reports to Shareholders Semiannual Report | June 30, 2015 Vanguard Balanced Index Fund The mission continues On May 1, 1975, Vanguard began operations, a fledgling company based on the simple but revolutionary idea that a mutual fund company should be managed solely in the interest of its investors. Four decades later, that revolutionary spirit continues to animate the enterprise. Vanguard remains on a mission to give investors the best chance of investment success. As we mark our 40th anniversary, we thank you for entrusting your assets to Vanguard and giving us the opportunity to help you reach your financial goals in the decades to come. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Fund Profile. 7 Performance Summary. 9 Financial Statements. 10 About Your Fund’s Expenses. 26 Trustees Approve Advisory Arrangement. 28 Glossary. 29 Please note : The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Since our founding, Vanguard has drawn inspiration from the enterprise and valor demonstrated by British naval hero Horatio Nelson and his command at the Battle of the Nile in 1798. The photograph displays a replica of a merchant ship from the same era as Nelson’s flagship, the HMS Vanguard . Your Fund’s Total Returns Six Months Ended June 30, 2015 Total Returns Vanguard Balanced Index Fund Investor Shares 1.00% Admiral™ Shares 1.06 Institutional Shares 1.07 Balanced Composite Index 1.19 Mixed-Asset Target Allocation Growth Funds Average 1.70 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. Your Fund’s Performance at a Glance December 31, 2014, Through June 30, 2015 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Balanced Index Fund Investor Shares $29.68 $29.72 $0.258 $0.000 Admiral Shares 29.68 29.72 0.278 0.000 Institutional Shares 29.68 29.72 0.279 0.000 1 Chairman’s Letter Dear Shareholder, The financial markets slowed down over the six months ended June 30, 2015, after performing strongly the previous calendar year. Stocks and bonds faced a variety of issues during the period and struggled to stay in positive territory. Although stocks were able to maintain some gains, bond returns turned negative. Both asset classes registered results below their long-term averages and were well off the paces they’d set since the financial crisis of 2008–2009. The subdued results of Vanguard Balanced Index reflected this slowdown: Investors Shares returned 1.00% for the six months. The fund’s stock portion makes up about 60% of the portfolio’s assets; it tracks the performance of the entire U.S. stock market as represented by the CRSP US Total Market Index, which returned 1.89%. The fund’s bond portion makes up about 40% of the portfolio’s assets; it tracks the broad U.S. taxable bond market as represented by the Barclays U.S. Aggregate Float Adjusted Index, which returned –0.13%. The fund tightly tracked the performance of its target benchmark, the Balanced Composite Index, and trailed the average return of its peers. 2 As of June 30, the fund’s 30-day SEC yield for Investor Shares was 1.83%, up from 1.71% on December 31, 2014. Yields for the other share classes were somewhat higher, a result of their lower costs. U.S. stocks held onto gains despite fading at the finish U.S. stocks traveled a choppy course en route to about a 2% return for the half year as Greece’s debt drama intensified. Mixed economic news, stock valuations perceived as high by some investors, and the strong U.S. dollar’s negative effect on the profits of U.S.-based multinational companies also unsettled markets. On the other side of the ledger, investors seemed reassured by the Federal Reserve’s careful approach to a potential rise in short-term interest rates, by other nations’ monetary stimulus programs, and by corporate earnings that generally surpassed forecasts. International stocks returned about 5% for U.S. investors; results would have been higher if not for the dollar’s strength against many foreign currencies. Returns for the developed markets of the Pacific region, led by Japan, surpassed those of Europe and emerging markets. Market Barometer Total Returns Periods Ended June 30, 2015 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 1.71% 7.37% 17.58% Russell 2000 Index (Small-caps) 4.75 6.49 17.08 Russell 3000 Index (Broad U.S. market) 1.94 7.29 17.54 FTSE All-World ex US Index (International) 4.61 -4.36 8.16 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -0.10% 1.86% 3.35% Barclays Municipal Bond Index (Broad tax-exempt market) 0.11 3.00 4.50 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.02 0.05 CPI Consumer Price Index 1.63% 0.12% 1.83% 3 After bursting from the gate, bond prices lost momentum Strong results in January didn’t hold up for the broad U.S. taxable bond market, which returned –0.10% for the half year after declining in four of the six months. The yield of the 10-year Treasury note ended June at 2.33%, up from 2.19% six months earlier. (Bond prices and yields move in opposite directions.) International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –5.43% as the dollar’s strength limited returns. Without this currency effect, returns were just marginally negative. As investors grew more confident about Europe’s economic growth, European bond yields bounced back from their very low (and in some cases, negative) levels. Returns were negligible for money market funds and savings accounts, which remained handcuffed by the Fed’s target of 0%–0.25% for short-term rates. Health care remained strong as many sectors struggled Vanguard Balanced Index Fund offers investors access to the entire U.S. stock and bond markets. The low-cost portfolio is simple in concept yet sophisticated in its index management techniques. Vanguard’s Equity Investment Group and Fixed Income Group, the fund’s advisors, use their skill and experience to track its two indexes. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Institutional Peer Group Shares Shares Shares Average Balanced Index Fund 0.23% 0.09% 0.08% 0.96% The fund expense ratios shown are from the prospectus dated April 29, 2015, and represent estimated costs for the current fiscal year. For the six months ended June 30, 2015, the fund’s annualized expense ratios were 0.21% for Investor Shares, 0.07% for Admiral Shares, and 0.06% for Institutional Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2014. Peer group: Mixed-Asset Target Allocation Growth Funds. 4 As the broad stock market’s rebound from the financial crisis stretched into its seventh year, gains weren’t as widespread or as robust as they had been for most of the prior six years. Health care stocks were an exception. The sector, which returned about 12%, accounted for most of the fund’s returns. Health care providers and biotechnology and pharmaceutical companies provided most of the strength, but medical equipment and medical supply companies also made a difference. Consumer services stocks also bolstered the fund. Impressive results from certain internet, drug, home improvement, and specialty retailers ultimately lifted the category, which returned almost 5%. The fund’s largest sector, financials, returned less than 1%. Modest gains by banks and several investment firms were offset by some declines by REITs (real estate investment trusts) and property and casualty insurance companies. Returns for basic materials, industrials, technology, and consumer goods ranged between about –1% and about 1%. Oil and gas stocks, which pared their losses from earlier periods as oil prices bounced back a bit, returned about –4%. The utilities sector was the worst performer, returning nearly –11% as investors who had favored high-yielding utility stocks in 2014 focused on other opportunities, given the possibility of a rise in interest rates later this year. Bond returns dipped slightly as the Fed remained vigilant Competing forces triggered volatility in the broad U.S. taxable bond market, which circled back to a slightly negative return over the period. The Fed has been extremely cautious in its approach to raising short-term interest rates, but the prospect of an eventual hike remains a concern to bond investors. This is because such moves reduce the value of outstanding bonds. At the same time, bond prices received some support from investors seeking safe-haven assets amid the Greek debt crisis and uneven global economic growth. Treasury and government agency bonds were essentially flat over the six months––the modest returns they recorded over the first half of the period deteriorated in the second. Corporate bonds, which posted losses of less than –1%, followed a more volatile path, climbing higher but falling harder as investors reined in their risk exposure. Bonds at the shorter end of the maturity spectrum outperformed longer-term bonds, which are more vulnerable to rises in interest rates. As your investment costs go down, your chance for success can go up Being an investor can be frustrating at times: You’re planning for your financial future, but some factors—for example, the 5 financial marketsare beyond your control. Although you cant control the markets, you do have some choice in how much you pay to invest in them. And what you pay can greatly affect your chance for investing success. At Vanguard, as you know, we take minimizing costs seriously. Indeed, thats one of our four investment principles. (You can read more in Vanguards Principles for Investing Success , available at vanguard.com/ research.) Paying less in expenses has an intuitive, immediate appeal. Less obvious, perhaps, is the enormous advantage that low costs can offer over time. Imagine two well-diversified portfolios, each with a starting balance of $100,000 and each earning a yearly return of 6%, which is reinvested over a 30-year period. In one scenario, the investor pays 0.25% of assets every year, while in the other the investor pays 0.90%. (Keep in mind that this is a hypothetical example and doesnt represent any particular investment.) After 30 years, the lower-cost portfolio has a balance of more than $530,000, while the higher-cost portfolio has a balance of almost $440,000. What might seem like a trifling cost difference at the start becomes a meaningful difference in the long termin this example, nearly $100,000. Increasingly, investors recognize the importance of minimizing costs. According to Morningstar, over the past ten years, 95% of mutual fund cash flows have gone into funds ranked in the lowest 20% in terms of their expenses. Were pleased to see this trend, because it means investors are keeping more of their returns and, by doing so, theyve given themselves a better chance of reaching their financial goals. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer July 20, 2015 6 Balanced Index Fund Fund Profile As of June 30, 2015 Share-Class Characteristics Investor Admiral Institutional Shares Shares Shares Ticker Symbol VBINX VBIAX VBAIX Expense Ratio 1 0.23% 0.09% 0.08% 30-Day SEC Yield 1.83% 1.97% 1.98% Equity and Portfolio Characteristics CRSP US Total Market Fund Index Number of Stocks 3,403 3,803 Median Market Cap $49.0B $48.4B Price/Earnings Ratio 21.6x 21.7x Price/Book Ratio 2.8x 2.8x Return on Equity 17.8% 17.5% Earnings Growth Rate 11.7% 11.5% Dividend Yield 1.9% 1.9% Foreign Holdings 0.0% 0.0% Turnover Rate (Annualized) 67% — Short-Term Reserves 2.3% — Fixed Income Characteristics Barclays Aggregate Float Adj Fund Index Number of Bonds 6,266 9,454 Yield to Maturity (before expenses) 2.3% 2.3% Average Coupon 3.2% 3.2% Average Duration 5.7 years 5.7 years Average Effective Maturity 7.9 years 7.8 years Total Fund Volatility Measures CRSP US Balanced Total Composite Market Index Index R-Squared 1.00 0.95 Beta 1.00 0.59 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Apple Inc. Computer Hardware 3.2% Exxon Mobil Corp. Integrated Oil & Gas 1.5 Microsoft Corp. Software 1.4 Google Inc. Internet 1.4 Johnson & Johnson Pharmaceuticals 1.2 Wells Fargo & Co. Banks 1.2 JPMorgan Chase & Co. Banks 1.1 General Electric Co. Diversified Industrials 1.1 Berkshire Hathaway Inc. Reinsurance 1.1 Pfizer Inc. Pharmaceuticals 0.9 Top Ten 14.1% Top Ten as % of Total Net Assets 8.4% The holdings listed exclude any temporary cash investments and equity index products. Fund Asset Allocation 1 The expense ratios shown are from the prospectus dated April 29, 2015, and represent estimated costs for the current fiscal year. For the six months ended June 30, 2015, the annualized expense ratios were 0.21% for Investor Shares, 0.07% for Admiral Shares, and 0.06% for Institutional Shares. 7 Balanced Index Fund Sector Diversification (% of equity exposure) CRSP US Total Market Fund Index Basic Materials 2.6% 2.7% Consumer Goods 9.8 9.8 Consumer Services 14.0 14.0 Financials 19.1 19.1 Health Care 14.3 14.3 Industrials 12.4 12.3 Oil & Gas 7.2 7.2 Technology 15.7 15.7 Telecommunications 2.0 2.0 Utilities 2.9 2.9 Sector Diversification (% of fixed income portfolio) Asset-Backed 3.2% Finance 8.5 Foreign 5.8 Government Mortgage-Backed 20.3 Industrial 15.9 Treasury/Agency 43.4 Utilities 2.0 Other 0.9 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of fixed income portfolio) U.S. Government 63.0% Aaa 6.1 Aa 3.8 A 12.8 Baa 14.3 Credit-quality ratings are obtained from Barclays and are from Moody's, Fitch, and S&P. When ratings from all three agencies are used, the median rating is shown. When ratings from two of the agencies are used, the lower rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. Not rated securities include a fund's investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. For more information about these ratings, see the Glossary entry for Credit Quality. Equity Investment Focus Fixed Income Investment Focus 8 Balanced Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): December 31, 2004, Through June 30, 2015 Balanced Index Fund Investor Shares Balanced Composite Index For a benchmark description, see the Glossary. Note: For 2015, performance data reflect the six months ended June 30, 2015. Average Annual Total Returns: Periods Ended June 30, 2015 Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 11/9/1992 4.95% 11.71% 2.59% 4.36% 6.95% Admiral Shares 11/13/2000 5.10 11.87 2.72 4.36 7.08 Institutional Shares 12/1/2000 5.11 11.88 2.75 4.36 7.11 See Financial Highlights for dividend and capital gains information. 9 Balanced Index Fund Financial Statements (unaudited) Statement of Net Assets—Investments Summary As of June 30, 2015 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Percentage Value • of Net Shares ($000) Assets Common Stocks Basic Materials † 1.5% Consumer Goods Procter & Gamble Co. 1,738,298 136,004 0.5% Coca-Cola Co. 2,691,666 105,594 0.4% PepsiCo Inc. 1,007,105 94,003 0.4% Philip Morris International Inc. 1,055,499 84,619 0.3% Altria Group Inc. 1,338,981 65,490 0.3% Consumer Goods—Other † 1,012,962 3.9% 5.8% Consumer Services Walt Disney Co. 1,039,739 118,676 0.5% * Amazon.com Inc. 253,132 109,882 0.4% Home Depot Inc. 884,038 98,243 0.4% Comcast Corp. Class A 1,499,120 90,157 0.3% CVS Health Corp. 785,234 82,355 0.3% Wal-Mart Stores Inc. 917,075 65,048 0.3% Consumer Services—Other † 1,583,744 6.1% 8.3% Financials Wells Fargo & Co. 3,225,810 181,420 0.7% JPMorgan Chase & Co. 2,575,917 174,544 0.7% * Berkshire Hathaway Inc. Class B 1,143,340 155,620 0.6% Bank of America Corp. 6,672,076 113,559 0.4% Citigroup Inc. 1,812,838 100,141 0.4% Visa Inc. Class A 1,333,572 89,549 0.3% Financials—Other † 2,117,374 8.2% 2,932,207 11.3% 10 Balanced Index Fund Market Percentage Value • of Net Shares ($000) Assets Health Care Johnson & Johnson 1,904,547 185,617 0.7% Pfizer Inc. 4,239,523 142,151 0.5% Gilead Sciences Inc. 1,000,235 117,108 0.5% Merck & Co. Inc. 1,933,057 110,049 0.4% Amgen Inc. 521,139 80,005 0.3% UnitedHealth Group Inc. 649,325 79,218 0.3% Bristol-Myers Squibb Co. 1,140,145 75,865 0.3% AbbVie Inc. 1,118,490 75,151 0.3% Medtronic plc 987,608 73,182 0.3% * Allergan plc 239,308 72,620 0.3% * Biogen Inc. 160,379 64,784 0.3% Health Care—Other † 1,128,306 4.3% 8.5% Industrials General Electric Co. 6,537,646 173,705 0.6% 3M Co. 454,203 70,084 0.3% Industrials—Other † 1,659,795 6.4% 7.3% Oil & Gas Exxon Mobil Corp. 2,860,984 238,034 0.9% Chevron Corp. 1,296,931 125,115 0.5% Schlumberger Ltd. 867,817 74,797 0.3% Oil & Gas—Other † 672,297 2.6% 4.3% Technology Apple Inc. 3,922,519 491,982 1.9% Microsoft Corp. 4,956,370 218,824 0.8% * Facebook Inc. Class A 1,463,524 125,519 0.5% * Google Inc. Class A 196,270 105,994 0.4% * Google Inc. Class C 200,444 104,333 0.4% Intel Corp. 3,248,231 98,795 0.4% International Business Machines Corp. 606,810 98,704 0.4% Cisco Systems Inc. 3,471,590 95,330 0.3% Oracle Corp. 2,237,892 90,187 0.3% QUALCOMM Inc. 1,113,633 69,747 0.3% Technology—Other † 908,554 3.5% 9.2% Telecommunications Verizon Communications Inc. 2,832,887 132,041 0.5% AT&T Inc. 3,609,229 128,200 0.5% Telecommunications—Other † 51,674 0.2% 1.2% Utilities † 1.7% Total Common Stocks (Cost $7,510,977) 59.1% 1 11 Balanced Index Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities United States Treasury Note/Bond 0.875% 4/30/17 74,125 74,484 0.3% United States Treasury Note/Bond 2.500% 5/15/24 64,818 65,830 0.3% United States Treasury Note/Bond 2.750% 11/15/42 70,649 65,417 0.2% 2 United States Treasury Note/Bond 0.375%–9.125% 5/15/16–5/15/45 3,831,472 3,942,741 15.2% 16.0% Agency Bonds and Notes 3 Federal Home Loan Mortgage Corp. 0.500%–6.750% 7/18/16–7/15/32 104,274 106,799 0.4% 3 Federal National Mortgage Assn. 0.000%–7.250% 7/5/16–7/15/37 131,315 136,846 0.5% Agency Bonds and Notes—Other † 93,526 0.4% 1.3% Conventional Mortgage-Backed Securities 3,4,5 Fannie Mae Pool 3.500% 7/1/45 70,350 72,461 0.3% 3,4,5 Fannie Mae Pool 2.000%–10.500% 7/1/15–7/1/45 801,791 848,647 3.3% 3,4,5 Freddie Mac Gold Pool 2.000%–10.000% 1/1/16–7/1/45 523,128 550,525 2.1% Ginnie Mae I Pool 3.000%–10.000% 5/15/17–7/1/45 146,242 157,821 0.6% Ginnie Mae II Pool 3.500% 7/1/45 65,480 67,956 0.2% Ginnie Mae II Pool 2.500%–7.000% 3/20/18–8/1/45 397,642 420,673 1.6% 8.1% Nonconventional Mortgage-Backed Securities 3,4,6 Fannie Mae Pool 1.466%–6.099% 11/1/33–12/1/43 24,783 25,839 0.1% 3,4,6 Freddie Mac Non Gold Pool 1.485%–5.825% 11/1/34–11/1/43 6,284 6,591 0.0% Ginnie Mae II Pool 1.625%–5.000% 7/20/38–12/20/43 10,729 11,077 0.1% 0.2% Total U.S. Government and Agency Obligations (Cost $6,572,378) 6,647,233 25.6% 7 Asset-Backed/Commercial Mortgage-Backed Securities (Cost $329,540) † 335,242 1.3% Corporate Bonds Finance 7 Banking † 601,573 2.3% Brokerage † 23,264 0.1% 7 Finance Companies † 62,246 0.2% Insurance † 130,321 0.5% Other Finance † 863 0.0% 7 Real Estate Investment Trusts † 73,362 0.3% 3.4% Industrial Basic Industry † 136,576 0.5% 7 Capital Goods † 125,602 0.5% 7 Communication † 275,952 1.1% 7 Consumer Cyclical † 179,211 0.7% 7 Consumer Noncyclical † 401,400 1.5% 12 Balanced Index Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets 7 Energy † 309,320 1.2% Other Industrial † 6,659 0.0% Technology Apple Inc. 0.900%–4.450% 5/5/17–5/13/45 25,000 24,312 0.1% 7 Technology—Other † 138,916 0.5% 7 Transportation † 63,634 0.3% 6.4% Utilities 7 Electric † 200,383 0.8% Natural Gas † 9,936 0.0% Other Utility † 3,212 0.0% 0.8% Total Corporate Bonds (Cost $2,737,879) 2,766,742 10.6% 7 Sovereign Bonds (U.S. Dollar-Denominated) (Cost $608,208) † 611,963 2.3% Taxable Municipal Bonds (Cost $90,538) † 96,777 0.4% Temporary Cash Investments U.S. Government and Agency Obligations 8 Fannie Mae Discount Notes 0.070% 7/15/15 400 400 0.0% 3 Freddie Mac Discount Notes 0.125% 10/30/15 500 500 0.0% U.S. Government and Agency Obligations—Other † 10,998 0.1% 0.1% Shares Money Market Fund 9,10 Vanguard Market Liquidity Fund 0.1
